DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 5/11/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 5/11/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Gheorghita in view of Tsadok does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remark, filed 8/8/2022, with respect to the rejection(s) of claim(s) 1, 3-11, 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 3-11, 13-20 are allowed since the closest prior arts are  Gheorghita (U.S. Patent Pub. No. 2021/0142887), Tsadok (U.S. Patent Pub. No. 2021/0098833), Norman (U.S. Patent Pub. No. 2021/0216878), Lu (U.S. Patent Pub. No. 2010/0067764), Trautwein (U.S. Patent Pub. No. 2021/0174503), Dawoud et al (U.S. Patent Pub. No. 2017/0071675).
However, when looking at all the available prior arts, none teach that determine one or more first landmark points associated with the human heart based on the first MR slices, wherein the one or more first landmark points indicate where a left ventricle(LV) of the human heart intersects a right ventricle (RV) of the human heart; determine a second landmark point associated with the human heart based on the second MR slice; determine respective projected locations of the first MR slices on the second MR slice; arrange the first MR slices sequentially based on respective distances of the projected locations of the first MR slices on the second MR slice to the second landmark point. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 10/21/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on 5/11/2022 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665